No. 81-169
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1981



STATE OF MONTANA,
               Plaintiff and Respondent,
           -vs-
SIDNEY MILES STOKES,
               Defendant and Appellant.




Appeal from:   District Court of the First Judicial District,
               In and for the County of Lewis & Clark,
               The Honorable Cardon Bennett, Judge presiding.

Counsel of Record:
     For Appellant:
               Herron, Meloy and Llewellyn, Helena, Montana

     For Respondent:

               Hon. Mike Greely, Attorney General, Helena, Montana
               Charles Graveley, County Attorney, Helena, Pllontana




                              Submitted on briefs; August 21, 1981
                                           Decided:   November 12, 1981


     ROY 12 1987
Filed:
Mr.    ~ u s t i c eF r a n k B. M o r r i s o n , J r . d e l i v e r e d t h e O p i n i o n of t h e

Court.

            D e f e n d a n t , S i d n e y Miles S t o k e s , was c o n v i c t e d o n J a n u a r y
1 4 , 1 9 8 1 , of r o b b e r y , t h e £ t , a g g r a v a t e d a s s a u l t and a g g r a v a t e d
burglary.            H e was s e n t e n c e d o n March 1 3 , 1 9 8 1 , b y t h e F i r s t

J u d i c i a l D i s t r i c t C o u r t , to t e n y e a r s o n e a c h o f t h e f o u r
c o u n t s , to run c o n c u r r e n t l y .      F i v e y e a r s on e a c h c o u n t were
suspended.             The d e f e n d a n t a p p e a l s from h i s c o n v i c t i o n o n a l l f o u r

counts.

           A t a p p r o x i m a t e l y 8 : 4 5 a.m.     o n November 2 5 , 1 9 8 0 , C a r o l y
K e l l y and F r e d K e t r o n s u r p r i s e d a man who w a s b u r g l a r i z i n g
K e l l y ' s r e s i d e n c e on Van O r s d a l Road i n t h e H e l e n a V a l l e y .            The
b u r g l a r ' s lower f a c e was c o v e r e d w i t h a p i l l o w case.               He forced

K e l l y and K e t r o n a t g u n p o i n t to l i e on t h e f l o o r and c o v e r e d t h e
t w o with blankets.                The b u r g l a r r e p e a t e d l y t o l d t h e t w o i f t h e y

l o o k e d a t him he would k i l l them. H e c o n t i n u e d w i t h t h e t h e f t o f
items f r o m t h e r e s i d e n c e .        A f t e r he d e p a r t e d t h e L e w i s and C l a r k
C o u n t y S h e r i f f s D e p a r t m e n t was summoned.

           The t w o v i c t i m s and a n e x t d o o r n e i g h b o r , Jewel H u r l e y ,
who had n o t i c e d a n u n u s u a l - l o o k i n g     s t r a n g e r i n f r o n t of t h e
h o u s e o n t h e m o r n i n g o f t h e crime, were r e q u e s t e d by t h e
sheriff     I   s   o f f ice t o v i e w p h o t o g r a p h s c o n t a i n e d i n mug s h o t b o o k s

i n an a t t e m p t to i d e n t i f y t h e i n d i v i d u a l .      The v i e w i n g s were con-
d u c t e d s e p a r a t e l y and w i t h i n a few d a y s f o l l o w i n g t h e b u r g l a r y .
K e l l y , H u r l e y , and K e t r o n d i d n o t d i s c u s s w i t h e a c h o t h e r , t h e i r

attendance a t these photographic displays.

           A l l t h r e e i d e n t i f i e d t h e d e f e n d a n t as t h e p e r s o n s e e n o n

November 25, 1 9 8 0 .              The t h r e e i d e n t i f i c a t i o n s w e r e made from a
mug s h o t book c o n t a i n i n g s e v e r a l h u n d r e d p h o t o g r a p h s of d i f f e r e n t
individuals.              The d e f e n d a n t ' s p h o t o g r a p h s were c o n t a i n e d i n t h e
b o o k as a r e s u l t o f p r e v i o u s D W I a r r e s t s .

           N o l i n e u p was e v e r c o n d u c t e d .       The d e f e n d a n t t e s t i f i e d
t h a t h e r e q u e s t e d a l i n e u p from t h e s h e r i f f     I   s   department.         The
c o u n t y a t t o r n e y ' s o f f i c e c o n t e n d e d t h a t no s u c h r e q u e s t was e v e r

t r a n s m i t t e d to i t .

            P r i o r t o t r i a l , t h e d e f e n d a n t made a m o t i o n i n l i m i n e to
e x c l u d e e v i d e n c e or r e f e r e n c e s to t h e f a c t t h a t t h e d e f e n d a n t had

p r e v i o u s l y b e e n a r r e s t e d , c h a r g e d , o r c o n v i c t e d o f o t h e r crimes.

The d e f e n d a n t ' s m o t i o n made s p e c i f i c r e f e r e n c e s to t h e b o o k i n g
p h o t o g r a p h s of t h e d e f e n d a n t which had b e e n i d e n t i f i e d b y K e t r o n ,
K e l l y , and H u r l e y .
            The D i s t r i c t C o u r t d e n i e d t h e m o t i o n i n l i m i n e b u t a g r e e d
t o g i v e a c a u t i o n a r y i n s t r u c t i o n to t h e j u r y c o n c e r n i n g t h e pho-
t o g r a p h s of t h e defendant.

            A t t r i a l , the S t a t e introduced                t h e p h o t o g r a p h s of t h e
defendant.           K e t r o n , K e l l y , and H u r l e y a l s o made i n - c o u r t           iden-
t i f i c a t i o n s of the defendant.                The i d e n t i f i c a t i o n s o f t h e mug
s h o t s o f d e f e n d a n t and t h e i n - c o u r t        i d e n t i f i c a t i o n s of d e f e n d a n t
comprised a l l of t h e evidence submitted by t h e S t a t e , c o n n e c t i n g

defendant with the burglary.
            The d e f e n d a n t r e l i e d on a n a l i b i d e f e n s e , c l a i m i n g h e had
b e e n a t h i s m o t h e r ' s h o u s e on t h e o t h e r s i d e o f town a t t h e t i m e

of the burglary.                 The d e f e n d a n t ' s m o t h e r , b r o t h e r , w i f e and a

f r i e n d t e s t i f i e d on h i s b e h a l f .
            A t t h e c o n c l u s i o n of      the t r i a l , the defendant submitted

two p r o p o s e d i n s t r u c t i o n s c o n c e r n i n g e y e w i t n e s s t e s t i m o n y .     The

D i s t r i c t C o u r t r e f u s e d o n e as b e i n g r e d u n d a n t i n l i g h t o f o t h e r

instructions.             The r e f u s e d i n s t r u c t i o n r e l a t e d e y e w i t n e s s t e s t i -
mony t o t h e w i t n e s s ' s a b i l i t y to o b s e r v e t h e e v e n t .

            The j u r y r e t u r n e d a v e r d i c t o f g u i l t y o n a l l f o u r c o u n t s .
            The f o l l o w i n g i s s u e s a r e p r e s e n t e d o n a p p e a l :
            1 ) . W h e t h e r t h e D i s t r i c t C o u r t a b u s e d i t s d i s c r e t i o n by

f a i l i n g t o e x c l u d e t h e mug s h o t p h o t o g r a p h s ?
            2 ) . Whether t h e D i s t r i c t Court abused i t s d i s c r e t i o n by

a l l o w i n g an in-court           i d e n t i f i c a t i o n of d e f e n d a n t ?

            3 ) . Whether t h e D i s t r i c t C o u r t a b u s e d i t s d i s c r e t i o n by
r e f u s i n g t h e d e f e n d a n t ' s i n s t r u c t i o n r e l a t i n g e y e w i t n e s s t e s ti-
mony t o t h e w i t n e s s ' s a b i l i t y to o b s e r v e t h e e v e n t ?

            4 ) . Whether t h e D i s t r i c t C o u r t e r r e d i n d e n y i n g t h e
d e f e n d a n t ' s motion f o r d i r e c t e d v e r d i c t ?
            Defendant f i r s t c o n t e n d s t h a t a l l o w i n g t h e DWI booking

p h o t o g r a p h s o f t h e d e f e n d a n t t o go to t h e j u r y ,         n e c e s s a r i l y pre-
judiced t h e j u r y because those photographs implied t h a t defendant
had c o m m i t t e d p r i o r c r i m i n a l a c t s .      The d e f e n d a n t d o e s n o t con-

t e n d t h a t t h e i d e n t i f i c a t i o n s made b y t h e e y e w i t n e s s e s u s i n g t h e
p h o t o g r a p h s were t a i n t e d or made u n d e r s u g g e s t i v e c i r c u m s t a n c e s ;
o n l y t h a t t h e mug s h o t s c r e a t e d a p r e j u d i c i a l e f f e c t o n t h e j u r y
t h a t c o u l d n o t be e r a s e d .

            D e f e n d a n t r e l i e s on R u l e s 4 0 4 ( b ) and 6 0 9 , Mont.R.Evid.                  in

s u p p o r t of h i s contention.               R u l e 6 0 9 , Mont .R. E v i d . p r o v i d e s t h a t

" F o r t h e p u r p o s e o f a t t a c k i n g t h e c r e d i b i l i t y of a w i t n e s s , e v i -
d e n c e t h a t he h a s b e e n c o n v i c t e d o f a crime is n o t a d m i s s i b l e               ."
T h i s r u l e is c l e a r l y i n a p p l i c a b l e to t h e d e f e n d a n t ' s s i t u a t i o n .

The b o o k i n g p h o t o g r a p h s a r e n o t e v i d e n c e of c o n v i c t i o n s ; t h e y
m e r e l y i n d i c a t e t h a t t h e d e f e n d a n t was booked o n p r i o r o c c a s i o n s .
S e c o n d l y , t h e p h o t o g r a p h s were i n t r o d u c e d f o r p u r p o s e s of

identification.              N o e v i d e n c e was adduced b y t h e S t a t e a t t r i a l

i n d i c a t i n g t h a t t h e d e f e n d a n t had e v e r b e e n c o n v i c t e d of a n y
crime, n o r was s u c h s u g g e s t i o n made d u r i n g t r i a l .                Therefore
t h e p h o t o g r a p h s were - used t o a t t a c k t h e c r e d i b i l i t y of t h e
                                 not

defendant.
           R u l e 4 0 4 ( b ) , Mont.R.Evid.             provides:
           " E v i d e n c e o f o t h e r crimes, w r o n g s , o r a c t s is
           n o t a d m i s s i b l e t o prove t h e c h a r a c t e r of a
           p e r s o n i n o r d e r to show t h a t he a c t e d i n c o n f o r -
           mity therewith.               I t may, h o w e v e r , b e a d m i s s i b l e
           for o t h e r purposes, such a s                  ...  identity              . . ."
           T h i s e v i d e n t i a r y r u l e m u s t be viewed i n c o n j u n c t i o n w i t h
R u l e 403 , Mont .R. E v i d . which s t a t e s :
           " A l t h o u g h r e l e v a n t , e v i d e n c e may be e x c l u d e d i f
           i t s p r o b a t i v e v a l u e is s u b s t a n t i a l l y o u t w e i g h e d
           b y t h e danger of u n f a i r p r e j u d i c e            . . ."
            I n t h e i n s t a n t case, t h e v e r y i s s u e b e f o r e t h e j u r y w a s
i d e n t i f i c a t i o n of t h e d e f e n d a n t .     A s a r e s u l t the photographs

u s e d b y t h e e y e w i t n e s s e s t o i d e n t i f y t h e d e f e n d a n t were r e l e v a n t
evidence.          T h e r e f o r e , t h e D i s t r i c t C o u r t was f a c e d w i t h a
d e t e r m i n a t i o n of whether t h e photographs, n e c e s s a r y f o r purposes
o f i d e n t i f i c a t i o n , were u n f a i r l y p r e j u d i c i a l .
            I t is w e l l - s e t t l e d    i n Montana t h a t "           . . . the        q u e s t i o n of
a d m i s s i b i l i t y of   . . . evidence              m u s t i n e v e r y case be l e f t
l a r g e l y t o t h e sound l e g a l d i s c r e t i o n o f t h e t r i a l c o u r t , s u b j e c t

t o r e v i e w o n l y i n case o f m a n i f e s t a b u s e . "            S t a t e v. M e d i c i n e

B u l l ( 1 9 6 8 ) , 1 5 2 Mont. 3 4 , 4 5 , 4 4 5 P.2d 916, 922.          In the i n s t a n t
c a s e , t h e D i s t r i c t C o u r t c h o s e t o a l l o w t h e p h o t o g r a p h s to go to
t h e j u r y , coupled with the following c a u t i o n a r y i n s t r u c t i o n :
            "The f a c t , a s it a p p e a r s i n e v i d e n c e , t h a t t h e
            d e f e n d a n t was a r r e s t e d and p h o t o g r a p h e d i n con-
            n e c t i o n w i t h a c h a r g e n o t r e l a t e d i n a n y way to
            t h i s case is n o t t o be c o n s i d e r e d b y you as e v i -
            d e n c e o f h i s g u i l t i n t h i s case, n o r is s u c h
            f a c t t o be c o n s i d e r e d b y you as e v i d e n c e of t h e
            d e f e n d a n t 1s c r e d i b i l i t y . "
A d d i t i o n a l l y , t h e f a c t t h a t t h e p h o t o g r a p h s stemmed from DWI
c h a r g e s was p r e s e n t e d t o t h e j u r y b y t h e d e f e n d a n t .           Under t h e s e

c i r c u m s t a n c e s it is i m p o s s i b l e f o r t h i s C o u r t to s a y t h a t t h e
a d m i s s i o n o f t h e s e p h o t o g r a p h s c o n s t i t u t e s " a case of m a n i f e s t
abuse    ."    W h a t e v e r p r e j u d i c i a l e f f e c t was c r e a t e d by t h e pho-
t o g r a p h s w a s n e g a t e d b y t h e c a u t i o n a r y i n s t r u c t i o n and t h e e x p l a -
n a t i o n of t h e background o f t h e photographs.
            D e f e n d a n t ' s s e c o n d i s s u e stems from t h e i n - c o u r t           iden-

t i £ i c a t i o n s o f t h e d e f e n d a n t made b y t h e S t a t e ' s e y e w i t n e s s e s ,
F r e d K e t r o n , C a r o l y K e l l y , and Jewel H u r l e y .            Counsel f o r t h e
d e f e n d a n t o b j e c t e d to t h e in-court            i d e n t i f i c a t i o n s on t h e b a s i s
t h a t no o n e o t h e r t h a n t h e d e f e n d a n t w a s i n t h e c o u r t r o o m and
t h a t s e v e r a l m o n t h s had p a s s e d s i n c e t h e b u r g l a r y .         The D i s t r i c t
Court permitted the i d e n t i f i c a t i o n s , ruling t h a t defendant's

o b j e c t i o n s went to t h e w e i g h t o f t h e e v i d e n c e , n o t to i t s
admissibility.
            With r e g a r d t o p o t e n t i a l l y t a i n t e d o u t - o f - c o u r t     photo

l i n e u p i d e n t i f i c a t i o n s , t h i s Court h a s s t a t e d t h a t :

            "   ...         u n l e s s t h e error i s o b v i o u s and t h e p r e -
            j u d i c e c l e a r , t h e d e f e n d a n t ' s remedy is i n e f f e c -
            t i v e cross-examination with the i d e n t i f i c a t i o n
            q u e s t i o n t h e n becoming o n e o f w e i g h t to be
            d e t e r m i n e d b y t h e j u r y and n o t o n e o f
            admissibility."                 S t a t e v. M i n e r ( 1 9 7 6 ) , 1 6 9
Mont. 2 6 0 , 2 6 6 , 546 P.2d 2 5 2 , 256.
 T h i s s t a n d a r d i s e q u a l l y a p p l i c a b l e to t h e i n s t a n t s i t u a t i o n
i n v o l v i n g an in-court          i d e n t i f i c a t i o n w i t h no claim o f t a i n t or

s u g g e s t i v e n e s s i n t h e underlying out-of - c o u r t photo
identification.               T h e r e f o r e t h e ~ i s t r i c t o u r t r u l e d c o r r e c t l y and
                                                                    C

c o m m i t t e d no e r r o r .

            The l i n e o f cases c i t e d b y d e f e n d a n t m a n d a t i n g a r e v i e w o f
"t h e t o t a l i t y of the circumstances" surrounding the in-court
i d e n t i f i c a t i o n t o determine i f the proffered in-court                           iden-

t i £i c a t i o n s " p o s s e s s s u f f i c i e n t a s p e c t s of r e l i a b i l i t y " a p p l i e s

o n l y where a s u g g e s t i v e o r t a i n t e d o u t - o f - c o u r t        identification
has occurred.               Such is n o t t h e case h e r e and t h e d e f e n d a n t ' s
a r g u m e n t , a1t h o u g h n o v e l , is i n a p p l i c a b l e .
            Defendant n e x t asserts t h a t t h e District Court e r r e d by
r e f u s i n g to g i v e t h e f o l l o w i n g proposed i n s t r u c t i o n :

            " I n s t r u c t i o n N o . 1 3 . E v e r y p e r s o n who t e s t i f i e s
            u n d e r o a t h o r x f i r m a t i o n is a w i t n e s s .   You a r e
            t h e sole judges of t h e b e l i e v a b i i t y of a w i t n e s s
            a n d t h e w e i g h t to be g i v e n to h i s t e s t i m o n y .
           " I n determining t h e b e l i e v a b i l i t y of a w i t n e s s
           y o u may c o n s i d e r a n y t h i n g t h a t h a s a t e n d e n c y i n
           r e a s o n t o p r o v e or d i s p r o v e t h e t r u t h f u l n e s s o f
           h i s t e s t i m o n y , i n c l u d i n g b u t n o t l i m i t e d to t h e
           e x t e n t o f h i s o p p o r t u n i t y and a b i l i t y to see a n y
           matter a b o u t which he t e s t i f i e s . "
The d e f e n d a n t c o n t e n d s t h a t t h e a b o v e i n s t r u c t i o n m u s t       be g i v e n
i n conj u n c t i o n w i t h h i s i n s t r u c t i o n r e g a r d i n g e y e w i t n e s s iden-
t i f i c a t i o n and g u i l t beyond a r e a s o n a b l e d o u b t , which was g i v e n
b y t h e D i s t r i c t C o u r t as I n s t r u c t i o n N o .      16.
            However, t h e D i s t r i c t C o u r t d e t e r m i n e d t h a t d e f e n d a n t 1s

proposed I n s t r u c t i o n No.         1 3 was s u b s t a n t i a l l y g i v e n i n

I n s t r u c t i o n No.    1 which read i n p e r t i n e n t p a r t :
            "You are t h e sole j u d g e s o f t h e c r e d i b i l i t y o f
            a l l t h e w i t n e s s e s who w i l l t e s t i f y i n t h i s case,
            a n d o f t h e w e i g h t to be g i v e n t h e i r t e s t i m o n y .
            "A w i t n e s s is presumed t o s p e a k t h e t r u t h ; b u t
            t h i s p r e s u m p t i o n may be r e p e l l e d b y t h e manner
            i n w h i c h he t e s t i f i e s , b y t h e n a t u r e o f h i s
            t e s t i m o n y , o r by e v i d e n c e a f f e c t i n g h i s
            c h a r a c t e r f o r t r u t h , h o n e s t y , o r i n t e g r i t y , or
            h i s m o t i v e s , o r by c o n t r a d i c t o r y e v i d e n c e .    In
            d e t e r m i n i n g t h e w e i g h t t o be g i v e n to t h e t e s t i -
            mony of a n y w i t n e s s , you h a v e a r i g h t to con-
            s i d e r t h e a p p e a r a n c e o f e a c h w i t n e s s on t h e
            s t a n d , h i s manner o f t e s t i f y i n g , h i s a p p a r e n t
            c a n d o r or l a c k o f c a n d o r , h i s a p p a r e n t f a i r n e s s
            or l a c k of f a i r n e s s , h i s a p p a r e n t i n t e l l i g e n c e
            o r l a c k of i n t e l l i g e n c e , h i s knowledge and means
            - k n o w l e d g e o n t h e s u b j e c t upon w h i c h h e
            of
            testifies, tost=                     w i t h a l l t h e o t h e r dir-
            c u m s t a n c e s a p p e a r i n g i n e v i d e n c e on t h e t r i a l   ."
            ( Emphasis added. )

            A f t e r reviewing t h e i n s t r u c t i o n s a t i s s u e h e r e , t h i s Court
a g r e e s w i t h t h e D i s t r i c t C o u r t ; d e f e n d a n t 1s p r o p o s e d i n s t r u c t i o n

No. 1 3 is s u b s t a n t i a l l y c o v e r e d b y I n s t r u c t i o n N o . 1.           T h i s Court
h a s s t a t e d many times t h a t t h e r e f u s a l t o g i v e i n s t r u c t i o n s on
t h e same s u b j e c t is n o t p r e j u d i c i a l e r r o r .          S t a t e v. S u l l i v a n

(1979),              Mon t   .       ,   5 9 5 P.2d 3 7 2 , 36 S t . R e p .    936.
            F i n a l l y , defendant argues t h a t t h e District Court e r r e d i n
n o t g r a n t i n g h i s m o t i o n f o r a d i r e c t e d v e r d i c t , b e c a u s e t h e r e was

a l a c k o f e v i d e n c e t o go t o t h e j u r y .            The d e f e n d a n t c o n t e n d s

t h a t t h e e y e w i t n e s s t e s t i m o n y p r e s e n t e d b y K e t r o n , K e l l y , and
H u r l e y was i n s u f f i c i e n t t o t a k e t h e case to t h e j u r y .
            T h i s C o u r t r e c e n t l y s t a t e d t h e g r o u n d s o n which a m o t i o n
f o r a d i r e c t e d v e r d i c t s h o u l d be g r a n t e d :
            "A d i r e c t e d v e r d i c t i n a c r i m i n a l case is
            granted       ...       o n l y where t h e S t a t e f a i l s t o
            p r o v e i t s case and t h e r e is no e v i d e n c e upon
            which a j u r y could base its v e r d i c t . "              S t a t e v.
            F i t z p a t r i c k (1980),         Mont       .
            1 3 4 3 , 1 3 5 6 , 37 ~ t . ~ e p . 9 4 , 2 0 9 .
                                                                  I 6 0 6 P.2d
I n t h e d e f e n d a n t ' s case, t h r e e p e o p l e t e s t i f i e d t o e i t h e r
s e e i n g t h e d e f e n d a n t a t or a r o u n d t h e s c e n e o f t h e b u r g l a r y .
These t h r e e w i t n e s s e s s e p a r a t e l y s e l e c t e d d e f e n d a n t s photograph
from a g r o u p of s e v e r a l hundred p i c t u r e s .                A l l t h r e e l a t e r iden-

t i f i e d t h e d e f e n d a n t i n c o u r t as e i t h e r b e i n g p o s i t i v e l y t h e
i n d i v i d u a l who c o m m i t t e d t h e b u r g l a r y or as h a v i n g a l l t h e

c h a r a c t e r i s t i c s o f t h e p e r s o n o b s e r v e d a t t h e crime s c e n e .
           Absent a t a i n t e d or s u g g e s t i v e i d e n t i f i c a t i o n procedure           ,
w h i c h is n o t t h e case h e r e , t h i s e y e w i t n e s s t e s t i m o n y p l a c e s

d e f e n d a n t a t t h e s c e n e o f t h e crime p r i o r to t h e b u r g l a r y and
a l s o i d e n t i f i e s him as t h e i n d i v i d u a l c o m m i t t i n g t h e o f f e n s e .
S u c h e v i d e n c e , a l t h o u g h s u b j e c t t o j u r y e v a l u a t i o n , would i f

b e l i e v e d b y t h e j u r y , be s u f f i c i e n t o n which to b a s e a v e r d i c t .
The D i s t r i c t C o u r t p r o p e r l y d e n i e d t h e m o t i o n f o r a d i r e c t e d

verdict     .
           The c o n v i c t i o n o f t h e d e f e n d a n t is a f f i r m e d .




W e concur:



Chief J u s t i c e